DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP-2014029003-A), hereinafter Hayashi, in view of Fujita et al. (JP-2008056991-A), hereinafter Fujita.
Regarding claim 1, Hayashi teaches a steel composition including the elements shown in Table 1. It is noted that the claim elements of “for pressure vessels” is interpreted as an intended use which does not affect the claimed structure.
Table 1
Element
Claim
Hayashi
Citation
Relationship
C
0.05-0.17
0.12-0.18
P. 2 Par. 11
Overlapping
Si
0.5-1
0.1-0.8
P. 2 Par. 12
Overlapping
Mn
0.3-0.8
0.5-1.3
P. 3 Par. 1
Overlapping
Cr
1-1.5
2 or less
P. 4 Par. 1
Encompassing
Mo
0.3-1
0.05-1
P. 3 Par. 7
Overlapping
Ni
0.003-0.3
2 or less
P. 3 par. 12
Encompassing
Cu
0.003-0.3
1 or less
P. 3 Par. 11
Encompassing
Al
0.005-0.06
0.01-0.06
P. 3 Par. 4
Within
P
0.015 or less
0.01 or less
P. 3 Par. 2
Within
S 
0.02 or less
0.003 or less
P. 3 Par. 3
Within
2 or more of:




Nb
0.002-0.025
0.001-0.05
P. 3 Par. 8
Overlapping
V
0.002-0.03
0.001-0.1
P. 3 Par. 9
Overlapping
Co
0.002-0.15





In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Hayashi further teaches the microstructure being at least 95% martensite and bainite (P. 4 par. 8) as well as the composition and processing being intended to not form ferrite and pearlite (P. 4 Par. 4, P. 5 par. 12-13) as well as a tempering treatment (P. 5 Par. 8, P. 5 Par. 14- P. 6 Par. 2) which would result in the final martensite being tempered martensite, which overlaps the claimed range, the steel consists of a mixture structure of tempered martensite and bainite as a microstructure, and an area fraction of tempered martensite is 20% to 50%.
	Hayashi does not explicitly disclose the steel including Co.
	Fujita teaches a steel similar to that of Hayashi ([0012]) which includes 0.005-2% Co to beneficially improve hardenability and strength without deteriorating workability ([0054], [0056]) and through routine experimentation to optimize the hardenability, strength, and workability, could come to the range overlapping the claimed range.
	It would be obvious to a person having ordinary skill in the art to apply the 0.005-0.15% of Co according to Fujita to the steel of Hayashi in order to beneficially improve hardenability and strength without deteriorating workability as discussed above.

	Regarding Claim 3, Hayashi as modified by Fujita teaches the claim elements as discussed above. 
	It is noted that the language a “MX-based carbide of 80 nm or less in a crystal grain of the microstructure, where M is Al, Nb, V, Cr, and Mo, and X is N and C” is considered to require both carbides and nitrides of each of Al, Nb, V, Cr, and Mo to be present at a size of 80 nm or less
Hayashi further teaches carbides of Mo and Nb (P. 3 Par. 7-8) which have an equivalent circle diameter of 100 nm or less (P. 4 Par. 11-12) preferably 80 nm or less (P. 5 Par. 8) which is within the claimed the steel comprises a fine MX-based carbide of 80 nm or less in a crystal grain of the microstructure, where M is Al, Nb, V, Cr, and Mo, and X is C.
	Hayashi does not explicitly disclose carbides of Al, V, and Cr, or nitrides of Al, Nb, V, Cr, and Mo.
	It is noted that according to [0061] of the instant specification the processing is reheating, hot-rolling, heat treatment, cooling, and tempering and according to [0062]-[0078] of the instant specification, the preferred processing includes reheating at 1000-1250˚C, hot rolling at 5-30% reduction, and cooling to room temperature at 2-30˚C/s.
	Hayashi further teaches heating to 1100-1250˚C (P. 5 Par. 3) which is within the specification’s reheating at 1000-1250˚C.
Hayashi further teaches hot rolling at 10-80% reduction (P. 5 Par. 5) which overlaps the specification’s hot rolling at 5-30% reduction.
Hayashi further teaches cooling at 10˚C/s or more following hot rolling to 250˚C or less in order to form martensite and bainite without ferrite and pearlite (P. 5 Par. 9-13) and a person having ordinary skill in the art could narrow that to the instant specification’s values through routine experimentation in order to form martensite and bainite without ferrite and pearlite, which overlaps the specification’s cooling to room temperature at 2-30˚C/s.
Since Hayashi teaches the composition, microstructure and processing as discussed above which overlap the claims and the instant specification, a person having ordinary skill in the art would expect the claimed carbides of Al, V, and Cr, or nitrides of Al, Nb, V, Cr, and Mo of 80 nm or less to flow naturally from Hayashi.

Regarding Claim 4, Hayashi as modified by Fujita teaches the claim elements as discussed above. Hayashi further teaches a tensile strength of 780 MPa or more (P. 7 Par. 1) as well as Charpy impact energy values at -40˚C of 70-245 J (P. 6 Par. 14, Table 2) which overlaps the claimed 100J or higher of a charpy impact energy value at -30˚C.
Hayashi does not explicitly disclose a tensile strength following post-weld heat treatment.
Hayashi further teaches the steel having excellent weldability (P. 2 Par. 8).
Since Hayashi teaches excellent weldability, a tensile strength within the claimed range, as well as the composition, microstructure and processing as discussed above which overlap the claims and the instant specification, a person having ordinary skill in the art would expect the claimed tensile strength of 550 MPa or higher even after a post-weld heat treatment to flow naturally from Hayashi.


Response to Arguments
Applicant’s arguments, see P. 4 Par. 4-5, filed 06/27/2022, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection has been withdrawn. 
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
The argument that Hayashi does not teach the steel including cobalt is not convincing. 
As discussed in the rejection above, Hayashi modified by Fujita teaches a steel which overlaps the claimed steel and includes cobalt.
As discussed in the rejection above, the steel according to Hayashi as modified by Fujita would be expected to have the claimed mechanical properties after a post-weld heat treatment since Hayashi as modified by Fujita teaches overlapping properties, microstructure, composition, and processing with the instant specification. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736